        Case: 3:19-cv-01010-bbc Document #: 26 Filed: 03/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 GEORGE L. BROWN,

        Petitioner,                                                     ORDER
 v.
                                                              19-cv-01010-bbc
 CATHY A. JESS,                                               App. No. 21-01515

        Respondent.


       On February 22, 2021, the court dismissed the habeas petition filed by petitioner

George L. Brown pursuant to 28 U.S.C. § 2254. Petitioner has now filed a notice of appeal

from that order and requests leave to proceed in forma pauperis. (Dkt # 22). The court cannot

consider this request, however, because it lacks supporting documentation regarding

petitioner’s eligibility for indigent status. See 28 U.S.C. § 1915(a)(2). For this appeal to

proceed, petitioner must either pay the $505 appellate docketing fee by April 15, 2021, or

submit a certified inmate trust fund account statement (or institutional equivalent) for the six-

month period immediately preceding the filing of this appeal.




                                            ORDER

       IT IS ORDERED that not later than April 15, 2021, petitioner George L. Brown shall

pay the $505 appellate docketing fee or submit a certified copy of an inmate trust fund account




                                               1
       Case: 3:19-cv-01010-bbc Document #: 26 Filed: 03/25/21 Page 2 of 2




statement for the period beginning approximately September 24, 2020 through at least March

24, 2021. If petitioner fails to pay the $505 appellate docketing fee, comply as directed, or

show cause for failure to do so, then this appeal may be dismissed without further notice.



              Entered this 25th day of March, 2021.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge




                                              2
